DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive. The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Pub. No. 2020/0243637 A1) shows an organic light-emitting backplane (i.e. display, Figs. 1 and 27 – 30 and para. 71) comprising a display region 10 and a non-display region 20 located around the display region (Figs. 1 and 27 – 30 and para. 72), the organic light-emitting backplane in the non-display region comprising: a first substrate 110 (Fig. 27 and para. 211); a padding (planarization) layer 1275 located on a side of the first substrate (Fig. 27 and para. 211), the padding layer comprising a body portion and a convex pattern portion located on a side of the body portion away from the first substrate (Fig. 27); and a first wiring layer (connection pattern 295) located on a side of the padding layer away from the first substrate (Figs. 27 – 30 and paras. 212 – 217), at least a part of the first wiring layer being formed on a surface of the convex pattern portion (Figs. 27 – 30 and paras. 212 – 217).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the non-display region further comprises: a second wiring layer and a planarization layer located between the first substrate and the padding layer and sequentially arranged in a direction away from the first substrate, and the first wiring layer is electrically connected with the second wiring layer through a cross section of the padding layer and a via of the planarization layer.
	The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 5, 7 – 12 and 16 – 19 are allowable at least by virtue of their dependence on claim 1.    
		Claim 13 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 14 and 15 are allowable at least by virtue of their dependence on claim 13.     
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627